89 Cal.App.2d 811 (1949)
LOUIS WEISS, Appellant,
v.
JAMES GAROFALO et al., Respondents.
Civ. No. 7530. 
California Court of Appeals. Third Dist.  
Jan. 25, 1949.
 Leonardo S. Bacci for Appellant.
 Richard W. Young, M. G. Hoffman and Brown, Ford & Cooney for Respondents.
 PEEK, J.
 Plaintiff, by his complaint, sought to set aside a trustees' sale, to have the trustees' deed declared void and of no effect, to have title to the real property involved quieted in himself, and for damages. Defendants' demurrer to plaintiff's fifth amended complaint was sustained without leave to amend. Thereafter plaintiff appealed from "the order" sustaining said demurrer but not from the judgment which was subsequently entered.
 [1] An appeal being wholly dependent upon and governed by the statutory (or constitutional) enactments relative thereto (2 Cal.Jur. p. 111,  4) the exercise of the right so conferred must be strictly followed. [2] Hence, where, as in the present case, a purported appeal is taken from an order sustaining a demurrer without leave to amend, which is not an appealable order, this court is without jurisdiction to act thereon (Madsen v. Turlock Irrigation Dist., 56 Cal.App.2d 742 [133 P.2d 416]), and such an appeal must be dismissed. It is so ordered.
 Adams, P. J., and Thompson, J., concurred.